DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 22 August 2022, 12 March 2021, and 3 December 2020 have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (US Patent no. 9,713,701) in view of Mann et al. (US Publication no. 2005/0136385).	In regard to claims 1, 12, and 13, Sarkar et al. presents a system and method to detect worsening heart failure in a patient, and to generate an alert in response to detecting worsening heart failure (col 5 lines 8-15, col 6 lines 24-33).  Sarkar et al. monitors sensor based parameters to detect the incidence of worsening heart failure, and provides structural and functional means to administer a therapy in response.  Such therapy includes drug delivery of therapeutic substances, electrical stimulation signals, or combination thereof (col 5 lines 16-29).  In general, Sarkar et al. monitors sensor based parameters that may be indicative of fluid accumulation and how a fluid index value fluctuates over time with respect to a defined threshold (col 5 lines 37-38, col line 60 – col 6 line 23, col 8 lines 56-66; impedance is used to track fluid levels, col 22 lines 35-60).  The fluid index tracks levels of fluid accumulation in the patient such as pulmonary edema or increased ventricular filling (col 23 lines 21-57).  Sarkar et al. does not explicitly make use of the term “overload” as recited in the claims, however the tracking of fluid accumulation through the fluid index is considered indicative of such state and commensurate with the conventional definition of overload pertaining to the build up of fluids increasing burden on the heart.  In view of this, it is considered that the fluid index of Sarkar et al. necessarily determines if the sensor based parameters indicate volume overload depending on the change in the fluid index indicating fluid accumulation.
	Sarkar et al. is considered to substantially describe the foundational aspects of the present invention of detecting and alerting worsening heart failure based on fluid accumulation causing overload.  Sarkar et al. also present a variety of treatments to be applied in response to the worsening of heart failure, but does not explicitly teach the steps for: administering volume overload intervention in response to the monitored sensor-based parameters indicating volume overload and administering non-volume overload intervention in response to the monitored sensor based parameters not indicating volume overload.  Mann et al. describe a cardiac rhythm management system and method adapted for treating a variety of maladies such as congestive heart failure (para 81).  Mann et al. includes a sensor designed to detect parameters for indicating heart failure status and for assessing heart failure therapy (para 84).  Mann et al. is relied on to teach that worsening heart failure may be differentiated between attributes related to fluid volume accumulation overload (as taught by Sarkar et al.) or related to non-overload attributes such as impaired left ventricular pump function (such as decreases in left ventricular compliance or acute mitral regurgitation) (para 197).  The differentiation between causes is important so that medical therapy may be appropriately targeted.  In the case of volume overload, Mann et al. teach that therapies related to reducing fluid accumulation such as administration of diuretics, natriuretic peptides, or even ultrafiltration of blood would be appropriate (para 197).  In non-volume overload cases, administration of nitrates, or coronary artery interventions such as beta or calcium antagonist drugs, ablation therapy or pacing would be appropriate (para 197).
	In view of this, modification of Sarkar et al. to differentiate between worsening heart failure caused by fluid accumulation and volume overload from non-volume overload is considered to have been obvious to one of ordinary skill in the art at the time of the invention since Mann et al. teach that distinguishing between the two allows medical therapy to be appropriately targeted.
	In regard to claims 2, 3, 14, and 15, Sarkar et al. is adapted to provide drug delivery of therapeutic substances, electrical stimulation signals, or combination thereof (col 5 lines 16-29) and to automatically modify a therapy in response to worsening heart failure (col 34 lines 40-49).  The therapies provided by Sarkar et al. are considered to constitute treatments to optimize cardiac function as they are directed to alleviating heart failure.  Additionally, the various treatments taught by Mann et al. for volume overload conditions and non-volume overload conditions are considered suitable for optimizing cardiac function as they are directed to the same pursuit of Sarkar et al.  Additionally, Mann et al. suggest that a patient may be notified by a physician to increase diuretic therapy components based upon an alert of mild worsening of a condition (para 417 and 418). Modification of Sarkar et al. and Mann et al. to modify a therapy such as by increased or additional therapy is considered obvious to one of ordinary skill in the art since both Sarkar et al. and Mann et al. suggest that therapy may be modified in response to worsening heart failure conditions.  Such modification is considered to be conventional in diagnostic and treatment techniques for optimization of therapeutic effectiveness. 
	In regard to claims 4 and 16, Sarkar et al. as a secondary diagnostic includes sensors to monitor high heart rate conditions such as tachyarrhymia or tachycardia in the atria or ventricles (col 5 lines 60-64, col 8 lines 21-41, col 10 lines 31-43, and col 13 line 64 – col 14 line 8, col 17 lines 24-45).  Upon detecting an occurrence of tachyarrhymia or tachycardia, Sarkar et al. is configured to administer a heart rate intervention such anti-tachyarrhythmia pacing (col 14 lines 4-8).
	In regard to claims 5 and 17, Mann et al. teach that in a heart failure patient, changes in blood pressure guide dosing of medications (para 424).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (US Patent no. 9,713,701) in view of Mann et al. (US Publication no. 2005/0136385), further in view of Kuhn et al. (US Publication no. 2019/0336077 – disclosed by Applicant).
	In regard to claim 6, Sarkar et al. and Mann et al. are considered to substantially suggest the invention as claimed.  Sarkar et al. also has sensors to detect secondary parameters related to heart rhythms such as atrial fibrillation, normal sinus rate, and ventricular tachyarrhythmia to be used in conjunction with the primary parameter related to fluid status (col 5 lines 60-64, col 8 lines 21-41, col 10 lines 31-43, and col 13 line 25 – col 15 line 11).  However neither reference teaches the additional features presented in the claim.  Kuhn et al. describes a system and method for monitoring a heart failure condition of a patient including fluid overload conditions (para 4-11 and 99).  Kuhn et al. is relied on to teach detecting a current arrhythmia state status (e.g., atrial fibrillation with a high ventricular rate) to indicate cardiac function and determine a heart failure status to determine instructions for modifying (e.g., start, stop, increase, or decrease) a dose of one or more drugs, such as diuretics, nitrates, beta-blockers, ivabradine, or inotropes as well as what medications to avoid based on the cardiac arrhythmia (para 142-144).  Kuhn et al. in this capacity also provides a recommendation to visit a healthcare facility (i.e., physician) based on the sensed parameters related to heart failure status and arrhythmia (para 143).  In view of this it is considered to have been obvious to one of ordinary skill in the art at the time of the invention to modify the processing hardware of Sarkar et al. to process the primary parameters (i.e., fluid status) and secondary parameters (e.g., atrial fibrillation or other arrhythmia) obtained by the various sensors to provide therapy recommendations since Kuhn et al. demonstrate using similar parameters in this manner to optimize therapeutic effect in alleviating the treated conditions.
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (US Patent no. 9,713,701) in view of Mann et al. (US Publication no. 2005/0136385) and Kuhn et al. (US Publication no. 2019/0336077 – disclosed by Applicant), further in view of Woo (US Publication no. 2009/0062730).
	In regard to claim 7, Sarkar et al. and Mann et al. are considered to substantially suggest the invention as claimed.  Sarkar et al. also has sensors to detect secondary parameters related renal or kidney function (col 5 lines 60-64, col 8 lines 21-41, col 10 lines 31-43, and col 11 lines 11-12).  It is considered that one of ordinary skill in the art would readily recognize the desirable of monitoring kidney function in a heart failure patient since it is known that reduced pumping capacity of the heart decreases perfusion to the kidneys resulting in the inability to excrete excessive fluid since the fluid cannot be delivered to the kidneys.  Kuhn et al. describes a system and method for monitoring a heart failure condition of a patient including fluid overload conditions (para 4-11 and 99).  Kuhn et al. is relied on to teach that the worsening cycle of heart failure severely impacts the kidneys which may result in renal failure (para 9). detecting a current arrhythmia state status (e.g., atrial fibrillation with a high ventricular rate) to indicate cardiac function and determine a heart failure status to determine instructions for modifying (e.g., start, stop, increase, or decrease) a dose of one or more drugs, such as diuretics, nitrates, beta-blockers, ivabradine, or inotropes as well as what medications to avoid based on the cardiac arrhythmia (para 142-144).  Kuhn et al. in this capacity also provides a recommendation to visit a healthcare facility (i.e., physician) based on the sensed parameters related to heart failure status and arrhythmia (para 143).  However, none of the references suggest determining kidney function prior to administering a second diuretic treatment.  Woo teaches that in addition to the complications heart failure may present to the kidneys, the use of diuretics to alleviate fluid problems may also exacerbate the situation.  Inappropriate diuretic doses may cause dehydration, electrolyte imbalance, hypotension, and possible kidney failure (para 9-10).  One of ordinary skill in the art is considered to conclude from this teaching that kidney function must be assessed prior to further administration of a diuretic in order to determine if the kidneys are capable of processing further diuretic administration and prevent the problems associated with an inappropriate diuretic dose as taught by Woo.   In view of this it is considered to have been obvious to one of ordinary skill in the art at the time of the invention to modify the processing hardware of Sarkar et al. to process the primary parameters (i.e., fluid status) and secondary parameters (e.g., kidney function) obtained by the various sensors to assess kidney function before further diuretic administration in order to prevent the side effects associated with too high diuretic doses that lead to dehydration, electrolyte imbalance, hypotension, and possible kidney failure.
	In regard to claim 8, Woo suggests that a renal function intervention may be administered in the event of a diuretic dose increase such as taking a potassium, magnesium, or other electrolyte supplement to prevent damage from the increased diuretic (para 99).  Administration of renal intervention to prevent kidney damage from diuretic administration is considered to be obvious to one of ordinary skill in the art at the time of the invention since increased diuretic administration is known to cause side effects that impair kidney function.

Claim(s) 9, 10, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (US Patent no. 9,713,701) in view of Mann et al. (US Publication no. 2005/0136385), further in view of Ryan (US Publication no. 2010/0113945).
In regard to claims 9, 10, 18, and 19, Sarkar et al. in view of Mann et al. are considered to suggest the invention as claimed.  Sarkar et al. includes a variety of sensors for detecting cardiac performance including for heart rate and blood pressure (col 5 lines 60-64, col 8 lines 21-41, col 10 lines 31-43, and col 13 line 25 – col 15 line 11).  Mann et al. teach that it is within routine skill when monitoring a patient with congestive heart failure to monitor blood pressure to determine the proper dosage of a diuretic (para 424).  Ryan is introduced to teach that in managing hemodynamics in patient’s with heart failure, administration of diuretics and afterload interventions are well known for managing blood pressure and fluid accumulation.  Ryan teaches that decisions regarding administration and dosing of such interventions is based on the pressure volume loop which indicates if a state of increased or decreased stroke volume, a state of increased or decreased contractility, a state of increased of decreased afterload exists in order to prescribe a dose of afterload therapy or diuretic therapy (para 100).  In some situations, with increased blood pressure, an afterload reducing agent may be administered (para 113).  Increased blood pressure may also indicate need for increased diuretic (para 113).  The teachings of Ryan are considered suggestive that one of ordinary skill trained to monitor a heart failure patient would readily recognize the proper dosing (increased or decreasing) of diuretics and afterload interventions based on measurements of blood pressure and volume.  Therefore, modification of Sarkar et al. and Mann et al. to further include for adjusting intervention delivery in the manner claimed is considered to have been obvious to one of ordinary skill in the art at the time of the invention based on common knowledge in heart failure therapeutics and the pressure volume curve based on the motivation to optimize therapy to improve a patient’s condition.  Further, the step claimed in claims 10 and 19 for administered a different blood pressure treatment in response to a failure to increase a systolic blood pressure is also considered obvious to one of ordinary skill based on common knowledge and common sense in selecting the proper intervention to achieve desired goals.

Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (US Patent no. 9,713,701) in view of Mann et al. (US Publication no. 2005/0136385) and Ryan (US Publication no. 2010/0113945), further in view of Woo (US Publication no. 2009/0062730).
In regard to claims 11 and 20, Sarkar et al. in view of Mann et al. and Ryan is considered to suggest the invention as claimed.  Additionally, the reference to Ryan teaches that stroke volume is a feature of the afterload component of cardiac output and suggests stroke volume should be monitored when delivering afterload and diuretic interventions to prevent a loss in the preload component of cardiac output which could lead to a potentially dangerous drop in stroke volume (para 107, 109, and 113).  Thus one of ordinary skill in the art would find it necessary to monitor stroke volume when administering medications that impact fluid volume, blood pressure or afterload in order to maintain cardiac output and prevent dangerous consequences of providing an improper dose to a patient.  Woo as introduced above provides teaching concerning monitoring kidney/renal function when administering therapeutics such as diuretics and blood pressure medication since improper dosing may cause dehydration, electrolyte imbalance, hypotension, and possible kidney failure (para 9-10).  One of ordinary skill in the art is considered to conclude from this teaching that kidney function must be assessed prior to further administration of a diuretic or blood pressure medication in order to determine if the kidneys are capable of processing further administration and prevent the problems associated with inappropriate dose as taught by Woo.   In view of this it is considered to have been obvious to one of ordinary skill in the art at the time of the invention to modify the processing hardware of Sarkar et al. to process the primary parameters (i.e., fluid status) and secondary parameters (e.g., kidney function) obtained by the various sensors to assess kidney function before further therapeutic administration in order to prevent the side effects associated with improper doses that lead to dehydration, electrolyte imbalance, hypotension, and possible kidney failure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        25 August 2022